Citation Nr: 0203486	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  00-19 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date prior to April 1, 2000 
for the award of service connection for degenerative 
spondylosis of the lumbar spine.

2.  Entitlement to an effective date prior to September 25, 
2000 for the award of serviced connection for chloracne.

3.  Evaluation of service-connected degenerative spondylosis 
of the lumbar spine, rated 40 percent disabling from April 1, 
2000.

4.  Evaluation of service-connected chloracne, rated 10 
percent disabling from September 25, 2000.

5.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance, and adaptive equipment therefor.

6.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially 
adapted housing or a special home adaptation grant.

(The issues of entitlement to service connection for heart 
disease secondary to post-traumatic stress disorder (PTSD) 
and special monthly compensation (SMC) based on the need for 
regular aid and attendance, or on account of being housebound 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to June 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions by the RO entered in July 2000 and 
in February, March, and May 2001.

By an electronic email communication dated in June 2001, the 
veteran indicated that he wanted to pursue a claim for 
service connection for a disorder of his cervical spine.  
That matter has not been developed for appellate review and 
is referred to the RO for further action, as appropriate.

In light of the Board's decision below, granting the 
veteran's claim for a certificate of eligibility for 
financial assistance in the purchase of an automobile or 
other conveyance, and adaptive equipment therefor, the matter 
of the veteran's entitlement to SMC based on loss of use of 
his left foot needs to be addressed.  See 38 U.S.C.A. 
§ 1114(k) (West Supp. 2001); 38 C.F.R. § 3.350(a)(2) (2001).  
This matter is also referred to the RO for appropriate 
action.

The Board is undertaking additional development of the 
veteran's claim for service connection for heart disease 
secondary to PTSD, and his claim for SMC based on the need 
for regular aid and attendance, or on account of being 
housebound, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  See 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving any required 
notice, and reviewing any response to that notice, the Board 
will prepare a separate decision addressing these two issues.


FINDINGS OF FACT

1.  By a decision entered in August 1996, the RO denied the 
veteran's application to reopen a claim for service 
connection for a back disability.

2.  The veteran appealed the RO's August 1996 decision to the 
Board, and the Board remanded the claim back to the RO in 
April 1998; later that same month, the veteran submitted a 
written request to withdraw the claim from appeal.

3.  No application to reopen the claim for service connection 
for a back disability was thereafter received until April 1, 
2000.

4.  The veteran did not file a claim for service connection 
for chloracne or other skin disorder until after May 1989.

5.  The RO first denied service connection for a skin 
disorder (dry skin due to exposure to herbicides) by a 
decision entered in February 1994; the veteran was notified 
of the RO's decision, and of his appellate rights, but he did 
not initiate an appeal within one year.

6.  The RO denied service connection for a sebaceous cyst due 
to exposure to herbicides in December 1994; the veteran filed 
a notice of disagreement (NOD) with respect to that decision, 
and he was issued a statement of the case (SOC), but he did 
not perfect his appeal by filing a timely substantive appeal.

7.  No application for VA disability compensation for 
chloracne was thereafter received until September 25, 2000, 
and the presence of chloracne was established by subsequently 
dated medical records.

8.  The degenerative spondylosis of the veteran's lumbar 
spine is manifested by severe functional loss with no current 
or past evidence of vertebral fracture or deformity; the 
spine is not ankylosed, and he does not have "pronounced" 
intervertebral disc syndrome (IDS) of the low back.

9.  The veteran's chloracne is manifested by constant 
itching; the condition is not manifested by systemic or 
nervous symptoms, and the lesions from chloracne, while 
disfiguring to some degree, are not "exceptionally 
repugnant."

10.  The veteran is service-connected for residuals of a 
gunshot wound to the left foot, rated 40 percent disabling; 
the available medical evidence shows that his left ankle is 
fixed, that his left foot is inverted, that he walks on the 
outer edge of the foot, that the foot is extremely sensitive 
to touch, that he has decreased strength and sensation in 
portions of the foot, that he is effectively unable to 
ambulate on it without support and has a profound limp, and 
that his functional loss due to pain is "quite 
significant"; it appears that amputation of the foot was at 
one time advised.

11.  The veteran is not service connected for disability 
manifested by loss or loss of use of both lower extremities, 
loss or loss of use of one or both upper extremities, or 
blindness in both eyes; the service-connected disorders of 
his left foot and back, considered alone, are not of 
sufficient severity so as to warrant a permanent and total 
disability rating.


CONCLUSIONS OF LAW

1.  An effective date prior to April 1, 2000 for the award of 
service connection for degenerative spondylosis of the lumbar 
spine is not warranted.  38 U.S.C.A. §§ 5101, 5103, 5103A, 
5108, 5110, 7104, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.1, 3.155, 3.156, 3.400, 20.200, 20.201, 20.202, 20.204, 
20.302, 20.1100, 20.1103 (2001); 66 Fed. Reg. 45,620, 45,630-
32 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

2.  An effective date prior to September 25, 2000 for the 
award of service connection for chloracne is not warranted.  
38 U.S.C.A. §§ 5101, 5103, 5103A, 5108, 5110, 7104, 7105 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1, 3.155, 3.156, 
3.400, 20.200, 20.201, 20.202, 20.302, 20.1100, 20.1103 
(2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

3.  The criteria for the assignment of a rating in excess of 
40 percent for degenerative spondylosis of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a (Diagnostic Codes 5285, 5289, 5292, 5293) (2001); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

4.  The criteria for the assignment of a 30 percent rating 
for chloracne have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.20, 
4.118 (Diagnostic Code 7806) (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

5.  The criteria for a certificate of eligibility for 
financial assistance in the purchase of an automobile or 
other conveyance, and adaptive equipment therefor, have been 
met.  38 U.S.C.A. §§ 5103, 5103A, 3901, 3902 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.350, 3.808, 4.3, 4.63 (2001); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

6.  The criteria for a certificate of eligibility for 
assistance in acquiring specially 
adapted housing or a special home adaptation grant have not 
been met.  38 U.S.C.A. §§ 2101, 5103, 5103A (West 1991); 
38 C.F.R. §§ 3.350, 3.809, 3.809a, 4.63 (2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (now codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West Supp. 2001)).  
Thereafter, on August 29, 2001, VA promulgated regulations to 
implement the new law.  See Duty to Assist, 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  With the exception of the 
amendments to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the 
provisions of the VCAA and associated regulations are 
applicable to all claims filed on or after November 9, 2000, 
or filed before November 9, 2000 and not yet final as of that 
date.  See VCAA § 7(a), reprinted in 38 U.S.C.A. § 5107 (West 
Supp. 2001) (Historical and Statutory Notes, Effective and 
Applicability Provisions); 66 Fed. Reg. 45,620 (Aug. 29, 
2001); VAOPGCPREC 11-2000, 66 Fed. Reg. 33,311 (June 21, 
2001).

Prior to enactment of the VCAA, VA had an obligation to 
notify a claimant of the evidence necessary to complete an 
application for benefits if the claimant's application was 
incomplete.  See 38 U.S.C.A. § 5103 (West 1991).  If the 
claimant had a hearing, VA had an obligation to fully explain 
the issues and suggest the submission of evidence that the 
claimant may have overlooked that would be advantageous to 
his position.  See 38 C.F.R. § 3.103(c) (2000).  In addition, 
if the claimant submitted a well-grounded claim for benefits, 
VA had a duty to assist him in developing the facts pertinent 
to the claim.  See 38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 524 U.S. 
940 (1998).
 
Under the new law and regulations, VA is required to notify a 
claimant and the claimant's representative, if any, of the 
information necessary to complete his application if his 
application is incomplete.  38 U.S.C.A. § 5102(b) (West Supp. 
2001).  Moreover, irrespective of whether the claimant has 
had a hearing, VA is required to notify the claimant and the 
claimant's representative, if any, of any information or 
evidence necessary to substantiate his claim for VA benefits.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  VA is also required to make reasonable efforts 
to assist a claimant in obtaining evidence to substantiate 
the claim-even if the claim would not have been well 
grounded under prior law-unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(d)).  As part of the assistance required by 
the new law, VA is required to make reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  38 U.S.C.A. § 5103A(b) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)).  VA is also required to afford a 
claimant a medical examination and/or medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
noted that when the controlling law changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, "the question 
arises as to which law now governs."  Id. at 311.  In that 
regard, the Court held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Id. at 313.

Here, neither Congress nor the VA Secretary has required that 
the new law and regulations be given only prospective effect.  
Indeed, as noted above, with the exception of the amendments 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) (none of which 
are applicable here), the provisions of the VCAA and 
associated regulations have been made applicable to all 
claims filed on or after November 9, 2000, or filed before 
November 9, 2000 and not yet final as of that date.  
Accordingly, because the veteran's claims satisfy these 
applicability criteria, he is entitled to have his claims 
adjudicated under the more favorable of the old and new 
provisions.

Turning to the question of which of those provisions is more 
favorable, the Board finds that the new law and regulations 
are somewhat more favorable than the old.  This is so because 
the new law contains some additional safeguards not provided 
for under former law.  For instance, in obtaining records not 
in the custody of a Federal department or agency, VA is 
required under the new law to make more than one request for 
such records if the initial request is unsuccessful, unless 
the response to the initial request indicates that the 
records sought do not exist or that a follow-up request for 
the records would be futile.  66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(1)).  
In addition, if VA is unable to obtain Federal or non-Federal 
records, VA is required under the new law to provide notice 
to the claimant containing the identity of the records VA was 
unable to obtain; an explanation of the efforts VA made to 
obtain the records; a description of any further action VA 
will take regarding the claim, including notice that VA will 
decide the claim based on the evidence of record unless the 
claimant submits the records VA was unable to obtain; and 
notice that the claimant is ultimately responsible for 
providing the evidence.  66 Fed. Reg. 45,620, 45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(e)).  These, 
and other, procedural safeguards are more particularized 
under the new law as compared to the old, and in that respect 
the new law is more favorable.  Consequently, the veteran is 
entitled to have his claims considered under the new law.

In this regard, the Board finds that the requirements of the 
VCAA and associated regulations have been satisfied as to the 
veteran's effective date claims, his claims for higher 
evaluations for degenerative spondylosis of the lumbar spine 
and for chloracne, his claim for a certificate of eligibility 
for financial assistance in the purchase of an automobile or 
other conveyance, and adaptive equipment therefor, and his 
claim for a certificate of eligibility for assistance in 
acquiring specially 
adapted housing or a special home adaptation grant.  By 
virtue of the RO's rating decisions and the numerous SOCs and 
supplemental SOCs (SSOCs) furnished the veteran throughout 
the course of this appeal, he has been notified of the 
information and evidence necessary to substantiate these 
claims.  In addition, with respect to the duty to assist, it 
appears from the record that all of the evidence necessary to 
a proper adjudication of these claims has been associated 
with the claims file.  The Board will therefore proceed to a 
consideration of the merits of these six claims.

II.  Earlier Effective Date Claims

The veteran contends that he is entitled to an effective date 
prior to April 1, 2000 for the award of service connection 
for degenerative spondylosis of the lumbar spine.  He does 
not dispute that in April 1998, following a Board remand of 
his application for service connection for a back disability, 
he signed a document requesting that the issue be withdrawn 
from appeal.  Nor does he appear to dispute the fact that no 
application to reopen the claim was thereafter received until 
April 1, 2000.  He maintains, however, that he was unaware at 
the time that he signed the April 1998 request for withdrawal 
that the Board had remanded the claim for further 
development.  He argues, in essence, that the April 1998 
withdrawal should therefore be of no force or effect.

The veteran also contends that he is entitled to an effective 
date prior to September 25, 2000 for the award of service 
connection for chloracne.  Specifically, he maintains that he 
is entitled to a 1985 effective date on the basis of orders 
issued by the U.S. District Court for the Northern District 
of California in Nehmer v. United States Veterans' 
Administration, 712 F. Supp. 1404 (N. D. Cal. 1989) (Nehmer 
I), and Nehmer United States Veterans' Administration, 32 F. 
Supp.2d 1175 (N. D. Cal. 1999) (Nehmer II).

In order for benefits to be paid or furnished to any 
individual under the laws administered by VA, a specific 
claim in the form prescribed by the VA Secretary (or jointly 
with the Secretary of Health and Human Services, as 
prescribed by 38 U.S.C.A. § 5105) must be filed.  38 U.S.C.A. 
§ 5101(a) (West 1991); Mitscher v. West, 13 Vet. App. 123, 
127 (1999).  A "claim" or "application" is defined by VA 
regulation as "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) 
(2001).  An informal claim is "[a]ny communication or action 
indicating an intent to apply for one or more benefits 
. . . ."  38 C.F.R. § 3.155(a) (2001).  VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims for benefits, whether formal or 
informal, and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  If VA fails to forward an application form to 
the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of 
claim for purposes of determining an effective date.  
Servello, 3 Vet. App. at 200.

The general rule with regard to the effective date to be 
assigned for an award based on an original claim for VA 
compensation benefits is that the effective date "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 1991).  See 38 C.F.R. § 3.400 
(2001) (to the same effect).  An exception to that rule 
applies if an application for benefits is received within one 
year from the date of the veteran's discharge or release from 
active service, and an award is made on the basis of that 
application.  In that situation, the effective date of the 
award is made retroactive to "the day following the date of 
discharge or release . . . ."  38 U.S.C.A. § 5110(b)(1) 
(West 1991).  See 38 C.F.R. § 3.400(b)(2) (2001) (to the same 
effect); Wright v. Gober, 10 Vet. App. 343, 347 (1997) 
(holding that § 5110(b)(1) "applies only to those awards of 
disability compensation actually based on a claim filed 
within one year after the veteran's separation").

If a veteran files an application for service connection with 
VA, and the claim is disallowed, he has the right to appeal 
that disallowance to the Board.  See, e.g., 38 U.S.C.A. 
§§ 7104, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (2001).  If he does not initiate an 
appeal within one year, however, if he fails to perfect the 
appeal by filing a timely substantive appeal, or if he 
initiates a timely appeal and the appeal is later withdrawn 
or denied, the disallowance becomes final.  See 38 C.F.R. 
§§ 20.204, 20.302, 20.1100, 20.1103 (2001).  With exceptions 
not here applicable, any award based on a subsequently filed 
application for benefits can be made effective no earlier 
than the date of the new application.  See 38 U.S.C.A. 
§§ 5110(a), (i), 5108 (West 1991); 38 C.F.R. §§ 3.156(c), 
3.400(q), (r) (2001).

Applying the foregoing principles to the facts of the present 
case, the Board finds that an effective date prior to April 
1, 2000 for the award of service connection for degenerative 
spondylosis of the lumbar spine is not warranted.  The record 
shows that the RO denied the veteran's application to reopen 
a claim for service connection for a back disability by a 
decision entered in August 1996.  The record also shows that 
he appealed that decision to the Board, and that the Board 
remanded the claim back to the RO in April 1998.  Later that 
same month, however, the veteran submitted a written request 
to withdraw the claim from appeal.  The effect of that 
withdrawal-irrespective of whether he was at that time aware 
of the Board's remand-was to make final the RO's August 1996 
decision.  Consequently, the effective date of any later 
award of service connection could be no earlier than the date 
of receipt of a subsequent application to reopen.  Inasmuch 
as no further application to reopen the claim for service 
connection for a back disability, whether formal or informal, 
was thereafter received until April 1, 2000, the effective 
date of the subsequent grant of service connection can be no 
earlier than April 1, 2000.  The claim for an earlier 
effective date must therefore be denied.

The Board also finds that an effective date prior to 
September 25, 2000 for the award of service connection for 
chloracne is not warranted under the Nehmer decisions.  The 
United States Court of Appeals for Veterans Claims recently 
analyzed Nehmer I and Nehmer II and concluded, in pertinent 
part, that the only claims affected by those decisions were 
claims that were denied between September 1985 and May 1989.  
See Williams v. Principi, 15 Vet. App. 189, 196 (2001).  In 
the present case, the veteran did not file a claim for 
service connection for chloracne or other skin disorder until 
after May 1989.  Moreover, the RO first adjudicated the 
veteran's entitlement to service connection for a skin 
disorder in February 1994.  Consequently, there is no basis 
for awarding the veteran an earlier effective date on the 
basis of the Nehmer proceedings.

Neither is the veteran entitled to an earlier effective date 
for the award of service connection for chloracne on the 
basis of conventional VA effective date rules, cited above.  
The record shows that the RO denied service connection for 
dry skin due to exposure to herbicides by a decision entered 
in February 1994.  The veteran was notified of the RO's 
decision, and of his appellate rights, but he did not 
initiate an appeal within one year.  As a result, that 
decision became final.  The record also shows that the RO 
denied service connection for a sebaceous cyst due to 
exposure to herbicides in December 1994.  The veteran filed a 
NOD with respect to that decision, and he was issued a SOC.  
However, he did not thereafter perfect his appeal to the 
Board by filing a timely substantive appeal.  Accordingly, 
the December 1994 decision also became final.  Thereafter, no 
application for VA disability compensation for chloracne, 
whether formal or informal, was received until September 25, 
2000.  Following receipt of that application, medical reports 
from Dr. Anthony, dated in April 2001 indicated that the 
veteran had chloracne and that a review of his medical 
history reflected that chloracne was present since at least 
1972.  A VA physical examination in May 2001 confirmed the 
diagnosis of chloracne.  

As noted above, the date of receipt of claim is the earliest 
effective date that can be assigned for an award of 
compensation based on an original application filed more than 
one year after the veteran's discharge from service.  In 
addition, with regard to a claim that has been previously 
denied, and with exceptions not here applicable, the date of 
receipt of the application to reopen is the earliest 
effective date that can be assigned if an award is granted on 
the basis of the new application.  

Thus, whether the September 25, 2000 claim is considered a 
new claim, separate and apart from the prior claims involving 
dry skin and a sebaceous cyst, or whether it is considered an 
application to reopen a prior final decision, the date of the 
September 25, 2000 claim represents the earliest effective 
date assignable under VA law.  The claim for an earlier 
effective date must therefore be denied.

Finally, with regard to the matter of whether the veteran 
submitted an informal claim for service connection for back 
disability or chloracne prior to April 1, 2000 or September 
2000, respectively, the Board is of the opinion that he did 
not, under either § 3.155 or § 3.157:  An informal claim was 
not submitted under § 3.155 because no communication was ever 
filed between April 1998 and April 2000, indicating the 
veteran's intent to apply for service connection for back 
disability; and no communication was filed between December 
1994 and September 2000, indicating the veteran's intent to 
apply for service connection for chloracne.  An informal 
claim must identify the benefit sought.  See Brannon v. West, 
12 Vet. App. 32, 34 (1998) (noting that VA "is not required 
to anticipate a claim for a particular benefit where no 
intention to raise it was expressed and citing Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995) for the proposition 
that VA is not required to do a "prognostication" but to 
review issues reasonably raised by the substantive appeal).  

An informal claim was not submitted under § 3.157 because, 
since the veteran had not been granted service connection for 
back disability or chloracne prior to April and September 
2000, respectively, "the mere receipt of medical records 
[prior to that date] cannot be construed as an informal claim 
[under § 3.157]." See Lalonde v. West, 12 Vet. App. 377, 382 
(1999).  In other words, had this been a claim for an 
increased rating for an already service-connected condition, 
then the Board could have found that clinical records 
submitted in the interim constituted an informal claim for an 
increased rating.

III.  Evaluation of Degenerative Spondylosis of the Lumbar 
Spine and Chloracne

The veteran contends that the current evaluations assigned 
for degenerative spondylosis of the lumbar spine and 
chloracne do not adequately reflect the severity of those 
disabilities.  He asks that a 50 percent evaluation be 
assigned for his low back, and says that his chloracne is 
manifested by facial disfigurement and constant itching.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Disability resulting in limitation of motion of the lumbar 
spine is evaluated in accordance with the criteria set forth 
in 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).  Ratings 
of 10, 20, and 40 percent are warranted for slight, moderate, 
and severe limitation of motion, respectively.

Evaluations in excess of 40 percent for low back disability 
are assignable under Diagnostic Codes 5285, 5289, and 5293.  
In order to warrant such an evaluation under Diagnostic Code 
5285, the disability must involve residuals of vertebral 
fracture manifested by cord involvement, with the veteran 
being bedridden or requiring long leg braces; manifested by 
abnormal mobility requiring a neck brace (jury mast); or 
manifested by definite limited motion or muscle spasm, 
together with demonstrable deformity of a vertebral body.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2001).  In order to 
warrant such an evaluation under Diagnostic Code 5289, the 
disability must be manifested by unfavorable ankylosis of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2001).  And in order to warrant such an evaluation under 
Diagnostic Code 5293, the disability must involve 
"pronounced" intervertebral disc syndrome manifested by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  

The Board notes in this regard that VA regulations define 
disability of the musculoskeletal system primarily as "the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance."  38 C.F.R. § 4.40 (2001).  To that end, the 
regulations provide that:

The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

Id.  With regard to disorders of the joints, applicable 
regulations provide that "the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes."  38 C.F.R. § 4.45 (2001).   To that end, 
the regulations provide that, when rating disabilities of the 
joints, inquiry will be directed to considerations such as:

	(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).

	(b)  More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).

	(c)  Weakened movement (due to muscle injury, 
disease, or injury of peripheral nerves, 
divided or lengthened tendons, etc.).

	(d)  Excess fatigability.

	(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.

	(f)  Pain on movement, swelling, deformity or 
atrophy of disuse.

Id.  The regulations further provide that instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also to be 
considered.  Id. § 4.45(f).  See 38 C.F.R. § 4.59 (2001) 
("[t]he intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability").  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (June 8, 1998).

In the present case, the Board finds that the preponderance 
of the evidence is against the assignment of a rating in 
excess of 40 percent for the veteran's service-connected low 
back disorder.  First, inasmuch as the available evidence is 
completely negative for any showing of vertebral fracture or 
deformity in the lumbar spine, either presently or by 
history, Diagnostic Code 5285 has no application to the 
veteran's claim.  Second, because the available evidence 
shows that the veteran has motion in his lumbar spine, 
Diagnostic Code 5289 is likewise inapplicable.  See Dorland's 
Illustrated Medical Dictionary 86 (28th ed. 1994) (defining 
ankylosis as "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure").  Third, and 
finally, with respect to Diagnostic Code 5293, the Board 
notes that there is some evidence in the record which seems 
to suggests that the veteran may have IDS.  He has complained 
of radiating back pain, for example, and when he was 
hospitalized at a VA facility in November 1996 the diagnoses 
at discharge included degenerative joint disease and 
degenerative disc disease of the lumbar area.  In addition, 
nerve conduction velocity studies, electromyographic studies, 
and magnetic resonance imaging (MRI) performed between July 
2000 and February 2001 indicate that there is some objective 
evidence of radiculopathy and desiccation of discs at L3-L4 
and L4-L5.  Nevertheless, even assuming that the veteran has 
IDS (a diagnosis of IDS does not appear in the record), and 
assuming that IDS is etiologically related to the service-
connected degenerative spondylosis of the lumbar spine or 
another service-connected disability, it is the Board's 
conclusion that a higher rating for low back disability is 
not warranted.  This is so because the report of the MRI 
performed in July 2000, and the subsequent October 2000 
report from a private neurologist, Larry W. Epperson, M.D., 
show that the desiccation at L3-L4 and L4-L5 is only mild to 
moderate in degree, that there is no focal herniated nucleus 
pulposus in the lumbar spine, and that there is no evidence 
of "significant" disc disease.  Under the circumstances, 
therefore, it appears that the objective disc pathology in 
veteran's low back is of insufficient severity so as to 
result in "pronounced" symptomatology.  Indeed, when he was 
examined by VA in October 2000, and the totality of his low 
back symptoms was considered, his overall functional loss due 
to back pain was described as "severe," and no diagnosis 
other than degenerative spondylosis was rendered.  
Consequently, in the absence of any objective support for the 
conclusion that the veteran has "pronounced" IDS, or that 
he nearly approximates the criteria for a higher rating under 
any applicable Diagnostic Code, it is the Board's conclusion 
that a rating in excess of 40 percent under Diagnostic Code 
5293 is not warranted.  The claim for a higher rating must 
therefore be denied.

Turning to the question of the veteran's entitlement to a 
rating in excess of 10 percent for chloracne, the Board notes 
that chloracne is rated by analogy to eczema under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2001).  See 38 C.F.R. § 4.20 
(2001).  Under that diagnostic code, if the condition is 
manifested by slight exfoliation, exudation, or itching, and 
is located on a nonexposed surface or small area, a zero 
percent rating is warranted.  Where the condition is 
manifested by exfoliation, exudation, or itching, and is 
located on an exposed surface or extensive area, a 10 percent 
rating is warranted.  Where the condition is manifested by 
constant exudation or itching, extensive lesions, or marked 
disfigurement, a 30 percent rating is warranted.  The highest 
available schedular rating, 50 percent, is warranted where 
the condition is manifested by ulceration, extensive 
exfoliation, or crusting, and systemic or nervous 
manifestations, or where it is exceptionally repugnant.  Id.

Applying the foregoing criteria to the facts of the present 
case, the Board finds that the evidence supports the 
assignment of an increased rating, to 30 percent, for the 
veteran's service-connected chloracne.  The veteran has 
alleged that he itches "all the time," and there is nothing 
of substance in the record to refute that assertion.  Indeed, 
when he was examined for VA purposes in May 2001, he 
specifically complained of itching, and the examiner endorsed 
those complaints in the objective portion of the examination 
report.  Under the literal terms of Diagnostic Code 7806, 
constant itching alone, even without constant exudation, 
extensive lesions, or marked disfigurement, satisfies the 
requirements for a 30 percent evaluation.  Cf. Johnson v. 
Brown, 7 Vet. App. 95, 97-99 (1994) (sustaining the 
Secretary's conclusion that the schedular criteria for a 100 
percent evaluation under the then-current version of 
38 C.F.R. § 4.132, Diagnostic Code 9411 were disjunctive, 
rather than conjunctive, in nature).  Consequently, given the 
evidence tending to demonstrate that the veteran experiences 
continuous itching associated with his service-connected skin 
disorder, the Board finds that he satisfies the requirements 
for a 30 percent evaluation.  A 30 percent rating for 
chloracne is therefore granted.

A rating in excess of 30 percent is not warranted, however.  
As noted above, the next highest available schedular rating, 
50 percent, is for application only if chloracne is 
manifested by systemic or neurological manifestations, or by 
lesions that are exceptionally repugnant.  Here, none of the 
evidence in any way suggests that the veteran's skin 
condition is manifested by systemic or neurological symptoms.  
In addition, based on descriptions of the veteran's lesions 
in the recent reports of record (which indicate, among other 
things, that he has small skin lesions above the eyebrows, 
and skin discolorations on the face, and multiple healed 
scars on the neck), and following a review of the photographs 
taken when the veteran was examined for VA purposes in May 
2001, it is the Board's opinion that the multiple scars in 
the vicinity of his head, face, and neck, while disfiguring 
to some degree, are not "exceptionally repugnant" so as to 
warrant a 50 percent evaluation.

In evaluating the veteran's claims for higher evaluations for 
service-connected degenerative spondylosis of the lumbar 
spine and for chloracne, the Board has considered whether he 
is entitled to a "staged rating."  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  It is the Board's 
conclusion, however, that the veteran's low back disorder has 
never been more than 40 percent disabling, and his chloracne 
never more than 30 percent disabling, since the time that the 
underlying claims for service connection were filed.  
Consequently, a "staged rating" is not warranted for either 
disability.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
back disability or chloracne, and there is no indication that 
these disabilities produce a marked interference with 
employment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).

IV.  Automobile and Housing Benefits

The veteran contends, in essence, that he should be granted a 
certificate of eligibility for financial assistance in the 
purchase of an automobile or other conveyance, and adaptive 
equipment therefor, because he has lost the use of his left 
foot.  He also maintains that he is entitled to a certificate 
of eligibility for assistance in acquiring specially adapted 
housing or a special home adaptation grant based on loss of 
use of his left lower extremity and difficulties with 
sciatica.

Under the law, VA may provide, or assist in providing, an 
"eligible person" with an automobile or other conveyance, 
and necessary adaptive equipment therefor.  38 U.S.C.A. 
§ 3902(a), (b) (West Supp. 2001).  A veteran is considered an 
"eligible person" if he is entitled to compensation for any 
of the disabilities described below, and if such disability 
is the result of an injury incurred or disease contracted in 
or aggravated by active military, naval, or air service:

	(i)  The loss or permanent loss of use of one 
or both feet;

	(ii)  The loss or permanent loss of use of 
one or both hands;

	(iii)  The permanent impairment of vision of 
both eyes of the following status: central 
visual acuity of 20/200 or less in the better 
eye, with corrective glasses, or central 
visual acuity of more than 20/200 if there is 
a field defect in which the peripheral field 
has contracted to such an extent that the 
widest diameter of visual field subtends an 
angular distance no greater than twenty 
degrees in the better eye[.]

38 U.S.C.A. § 3901(1)(A) (West 1991).  See also 38 C.F.R. 
§ 3.808(b)(1) (2001) (to the same effect).  A veteran who 
does not qualify as an "eligible person" under the 
foregoing criteria may nevertheless be entitled to adaptive 
equipment if he is entitled to VA compensation for ankylosis 
of one or both knees, or one or both hips, and adaptive 
equipment is deemed necessary for the veteran's licensure and 
safe operation of a vehicle.  38 U.S.C.A. § 3902(b)(2) (West 
Supp. 2001); 38 C.F.R. § 3.808(b)(1)(iv) (2001).

VA may also provide assistance to a veteran "in acquiring a 
suitable housing unit with special fixtures or movable 
facilities made necessary by the nature of the veteran's 
disability, and necessary land therefor."  38 U.S.C.A. 
§ 2101(a) (West 1991).  However, such assistance may be 
provided only in instances where the veteran is entitled to 
compensation for permanent and total service-connected 
disability:

	(1) due to the loss, or loss of use, of both 
lower extremities, such as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or

	(2) which includes (A) blindness in both 
eyes, having only light perception, plus (B) 
loss or loss of use of one lower extremity, 
or

	(3) due to the loss or loss of use of one 
lower extremity together with (A) residuals 
of organic disease or injury, or (B) the loss 
or loss of use of one upper extremity, which 
so affect the functions of balance or 
propulsion as to preclude locomotion without 
the aid of braces, crutches, canes, or a 
wheelchair[.]

Id.  See 38 C.F.R. § 3.809(b) (2001) (to the same effect).  
Under the applicable regulations, locomotion is deemed 
"precluded" where there is a necessity for regular and 
constant use of a wheelchair, braces, crutches, or canes as a 
normal mode of locomotion, even though occasional locomotion 
by other methods may be possible.  38 C.F.R. § 3.809(d) 
(2001).

A veteran who is not entitled to assistance under § 2101(a) 
may nevertheless be entitled to assistance in acquiring 
adaptations to his existing residence, or in acquiring 
another residence already adapted with special features.  See 
38 U.S.C.A. § 2101(b) (West 1991).  However, such assistance 
may be provided only in instances where the veteran is 
entitled to compensation for permanent and total service-
connected disability which:

(A) is due to blindness in both eyes with 
5/200 visual acuity or less, or

(B) includes the anatomical loss or loss of 
use of both hands[.]

Id.  See also 38 C.F.R. § 3.809a (2001) (to the same effect).

Applying the foregoing principles, to the facts of the 
present case, the Board finds that the evidence supports the 
veteran's claim for a certificate of eligibility for 
financial assistance in the purchase of an automobile or 
other conveyance, and adaptive equipment therefor.  The 
record shows that the veteran is service-connected for 
residuals of a gunshot wound to the left foot, rated 40 
percent disabling.  The available medical evidence shows that 
his left foot is inverted, that he walks on its outer edge, 
that it is extremely sensitive to touch, and that he is 
effectively unable to ambulate on it without support and has 
a profound limp.  The evidence also shows that his left ankle 
is fixed (ankylosed), that he has decreased strength and 
sensation in a portion of the left foot, and that his 
functional loss due to pain is "quite significant."  
Indeed, it appears from a VA treatment record dated in April 
1995 that amputation was at one time advised.  

The veteran is in receipt of a 40 percent rating under the 
provisions of Diagnostic Code 8520-5284, and the Board notes 
that a 40 percent rating is assigned under Diagnostic Code 
5284 for actual loss of use of the foot.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284, Note.  Under the 
circumstances, therefore, although the record does not 
contain a specific medical statement to the effect that there 
is a loss of use of the left foot as defined in 38 C.F.R. 
§§ 3.350(a)(2) and 4.63 (2001) (indicating, in pertinent 
part, that loss of use of the foot "will be held to exist 
when no effective function remains other than that which 
would be equally well served by an amputation stump at the 
site of election below . . . [the] knee with use of a 
suitable prosthetic appliance"), the Board is satisfied, 
based on the clinical descriptions in the record, that he has 
lost the use of that foot as contemplated by § 3901(1)(A)(i).  
The evidence, at a minimum, gives rise to reasonable doubt on 
the question.  38 C.F.R. § 4.3 (2001).  Accordingly, the 
claim for a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance, and adaptive equipment therefor, is granted.

With regard to the veteran's claim for assistance in 
acquiring specially adapted housing or a special home 
adaptation grant, however, the Board finds that the 
preponderance of the evidence is against that claim.  The 
veteran is not service connected for disability manifested by 
loss or loss of use of both lower extremities, loss or loss 
of use of one or both upper extremities, or blindness in both 
eyes.  In addition, even assuming that his service-connected 
left foot and back disorders constitute "residuals of 
organic disease or injury" which, together, "so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a 
wheelchair," the evidence does not establish that those two 
disabilities alone are of sufficient severity so as to 
warrant a permanent and total disability rating.  (Although 
the veteran is currently in receipt of a total disability 
rating based on individual unemployability due to service-
connected disability, that rating is based, in part, on 
significantly disabling PTSD.)  Consequently, because the 
legal criteria for a certificate of eligibility for 
assistance in acquiring specially adapted housing or a 
special home adaptation grant have not been met, the claim 
must be denied.


ORDER

The claim for an effective date prior to April 1, 2000 for 
the award of service connection for degenerative spondylosis 
of the lumbar spine is denied.

The claim for an effective date prior to September 25, 2000 
for the award of service connection for chloracne is denied.

The claim for a rating in excess of 40 percent for 
degenerative spondylosis of the lumbar spine is denied.

A 30 percent rating is granted for chloracne, subject to the 
law and regulations governing the award of monetary benefits.

The claim for a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance, and adaptive equipment therefor, is granted, 
subject to the law and regulations governing the award of 
monetary benefits.

The claim for a certificate of eligibility for assistance in 
acquiring specially adapted housing or a special home 
adaptation grant is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

